UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6441


BRANDON HAMILTON GREEN,

                Plaintiff - Appellant,

          v.

LINDY PENDERGRASS; JOHN SELLEW; SGT. TOMMY CRAWFORD; OFFICER
KEITH FOSTER,

                Defendants - Appellees,

          and

JOHN FOSTER, Jailor,

                Defendant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cv-00147-CCE-LPA)


Submitted:   July 28, 2016                 Decided:    August 2, 2016


Before MOTZ and    HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brandon Hamilton Green, Appellant Pro Se. Sonny Sade Haynes,
WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Winston-Salem, North
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Brandon Hamilton Green appeals the district court’s order

granting summary judgment to the Defendants on Green’s 42 U.S.C.

§ 1983 (2012) action.     On appeal, we confine our review to the

issues raised in the Appellant’s brief.      See 4th Cir. R. 34(b).

Because Green’s informal brief does not challenge the basis for

the district court’s disposition, Green has forfeited appellate

review of the court’s order.     See Williams v. Giant Food Inc.,

370 F.3d 423, 430 n.4 (4th Cir. 2004).       Accordingly, we affirm

the district court’s judgment.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                           AFFIRMED




                                 3